Citation Nr: 9912365	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  94-12 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for a low back disorder for the period of time 
from July 25, 1993 to March 17, 1998.  

2.  Entitlement to a disability rating in excess of 20 
percent for a low back disorder for the period of time 
subsequent to March 18, 1998. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  That rating decision granted 
service connection for mechanical low back pain with a wedge 
deformity and assigned a 10 percent disability rating, 
effective July 25, 1998.  Subsequently, an August 1998 rating 
decision granted an increased rating of 20 percent effective 
March 19, 1998. 

The case was previously before the Board in May 1996, when it 
was remanded for examination of the veteran and medical 
opinions.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  From July 25, 1993 to March 17, 1998 the veteran's 
service connected low back disorder was manifested by 
tenderness to touch and complaints of pain and discomfort.  

3.  Since March 17, 1998 the veteran's service connected low 
back disorder has been manifested by acute intermittent 
attacks of lumbosacral strain manifested by pain and muscle 
spasm. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's service connected low back disorder for the period 
of time from July 25, 1993 to March 17, 1998 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. Part 
4, including §§ 4.7, 4.71a and Diagnostic Codes 5285, 5292, 
5295 (1998).  

2.  The criteria for a rating in excess of 20 percent for the 
veteran's service connected low back disorder for the period 
of time subsequent to March 17, 1998 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. Part 4, 
including §§ 4.7, 4.71a and Diagnostic Codes 5285, 5292, 5295 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Board has recharacterized the issues in order to comply 
with the recent opinion by the United States Court of Appeals 
for Veterans Affairs (Court), in Fenderson v. West, 12 Vet. 
App. 119 (1999).  In that case, the Court held, in pertinent 
part, that the RO had never properly provided the appellant 
with a statement of the case (SOC) concerning an issue, as 
the document addressing that issue "mistakenly treated the 
right-testicle claim as one for an '[i]ncreased evaluation 
for service[-]connected ... residuals of surgery to right 
testicle' ... rather than as a disagreement with the original 
rating award, which is what it was."  Fenderson v. West, 12 
Vet. App.  at 132 (emphasis in the original).  The Court then 
indicated that "this distinction is not without importance in 
terms of VA adjudicative actions," and remanded the matter 
for issuance of a SOC.  Id.

As in Fenderson, the RO in this case has also identified the 
issues on appeal as claims for increased disability ratings, 
rather than as a disagreement with the original rating award 
for the service connected back disorder.  However, the RO 
issued a SOC providing the appellant with the appropriate 
applicable law and regulations and an adequate discussion of 
the basis for the RO's assignment of the initial disability 
evaluation for these conditions.  In addition, the 
appellant's pleadings herein clearly indicate that he is 
aware that his appeal involves the RO's assignment of an 
initial disability evaluation.  Consequently, the Board sees 
no prejudice to the appellant in recharacterizing the issues 
on appeal to properly reflect the appellant's disagreement 
with the initial disability evaluations assigned.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1998).  The disability ratings 
evaluate the ability of the body to function as a whole under 
the ordinary conditions of daily life including employment.  
Evaluations are based on the amount of functional impairment; 
that is, the lack of usefulness of the rated part, or system, 
in self support of the individual.  38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1998).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1998); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

II.  Medical Evidence

The veteran's service medical records appear to be complete.  
An April 2, 1990 treatment record reveals that the veteran 
had complaints of low back pain as a result of injuring his 
back while playing in a game of baseball.  The diagnosis was 
"mild low back strain/sprain."  He was treated with bed 
rest aspirin and Motrin.  Subsequent treatment records reveal 
several follow-up appointments for continued low back pain.  
On April 4, 1990 he had low back pain and muscle spasms.  The 
April 20 1990 follow-up treatment record reveals that the 
veteran was feeling better.  Treatment with pain medication 
and light duty was continued.  An April 1990 radiology report 
reveals that x-ray examination of the lumbar spine was 
conducted and revealed a normal lumbar spine without 
abnormality.  The May 1990 treatment records revealed 
continued complaints of pain and the veteran was referred to 
physical therapy for treatment.  A July 24 1990 treatment 
record noted that the veteran reported having a back injury 
in 1987 which was prior to service.  He continued to have 
pain.  Mild tenderness, tightness, and decreased flexion were 
noted.  The assessment was mechanical low back pain and 
treatment with Motrin and local heat was prescribed.  
Treatment was continued and a September 1990 treatment record 
reveals that the range of motion of the veteran's spine was 
normal and his low back pain was resolving.  He was returned 
to full duty.  A review of the service medical records 
reveals no documented complaints of low back pain subsequent 
to September 1990.  In May 1993 a separation examination of 
the veteran was conducted.  While the veteran's history of 
back pain was noted, the clinical evaluation of his spine was 
normal, with no abnormalities noted by the examining 
physician.  

In September 1993 a VA examination of the veteran was 
conducted.  The veteran reported having low back pain 
"midline between L2 and S1.  Examination of the lower back 
failed to reveal any objective pathology.  There is no muscle 
spasm.  There is no scoliosis but there is tenderness to 
touch midline between L2-S1 which is worse over the left 
side.  There is no radiculopathy."  The accompanying VA 
radiology report revealed that x-ray examination of the 
veteran's lumbosacral spine was conducted.  The examining 
radiologist's impression was "slight wedge deformity of the 
vertebra of L1 presumably due to old compression fracture."  
After reviewing the x-ray report, the examining physician's 
diagnosis was simply "low back pain."  

In July 1996 another VA examination of the veteran was 
conducted.  The veteran reported having "intermittent 
episodes of muscle spasms associated with activity."  
Strength, sensation, and reflex testing of the lower 
extremities was normal.  Range of motion testing of the 
lumbar spine reveled normal range of motion with the 
exception of backward extension which was limited to 10 
degrees.  Radiology examination revealed "normal alignment, 
no compression or wedge fractures were seen.  The patient has 
a possible old wedge fracture at L1 with slight kyphotic 
angulation at T12, L1-L2 junction.  The impression was 
"occasional lumbosacral musculoskeletal low back pain 
without radiculopathic or myelopathic features."  

In March 1998 another VA examination of the veteran was 
conducted.  X-ray examination of the lumbar spine revealed 
"mild anterior wedging of L1 from old compression fracture.  
Minimal narrowing of the L5-S1 intervertebral disc space 
which could be either degenerative or developmental."  On 
examination the veteran reported having occasional attacks of 
low back pain which were followed by stiffness of the low 
back region for several days.  He reported that the attacks 
completely immobilized him temporarily for a short period of 
time ranging in time from seconds to minutes in duration.  
The veteran also reported that the attacks were often 
precipitated by activity involving heavy lifting.  A 1/2 inch 
discrepancy in leg length was noted.  Neurologic examination 
was essentially negative.  Range of motion testing of the 
lumbar spine revealed that the veteran had forward flexion to 
80 degrees.  The physician noted that normal range of motion 
should be 90 degrees; the physician related the veteran's 
decreased forward flexion to hamstring shortening and not to 
service connected low back pathology.  Right and left lateral 
bending was to 20 degrees with 30 degrees being normal.  The 
veteran could extend back to 15 degrees with 30 degrees being 
normal.  Muscle spasm of the low back region was noted.  The 
examining physician's diagnosis was "acute intermittent low 
back strains."  The physician indicated that the service 
connected disorder provided functional limitation in the form 
of low back stiffness for a few days following an acute 
attack.  

In July 1998 the veteran was evaluated by a physical 
therapist.  "Flexion was initially limited 45%.  After 
repeated attempts, this progressively decreased to 20% 
limitation.  . . . there was no pain reported with 
movement."  Extension, side bending, and rotation were all 
within "functional limits" with no pain on movement.  





III.  Analysis

A.  July 25, 1993 to March 17,1998

For the period of time from July 25, 1993 to March 18,1998 
the service connected low back disorder is rated as 10 
percent disabling under diagnostic code 5295.  That rating 
contemplates lumbosacral strain with characteristic pain on 
motion.  The next higher rating of 20 percent contemplates 
lumbosacral strain with "muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position."  A 40 percent rating, the highest rating 
assignable under this diagnostic code, contemplates severe 
lumbosacral strain with "listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion."  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5295 (1998).  

Disabilities of the lumbar spine can also be rated under 
several other diagnostic code.  Limitation of motion of the 
lumbar spine is rated under diagnostic code 5292.  Slight 
limitation of motion warrants a 10 percent rating; moderate 
limitation of motion warrants a 20 percent rating; and, 
severe limitation of motion of the lumbar spine warrants a 40 
percent disability rating .  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5292 (1998). 

Residuals of fractures of vertebra are rated under diagnostic 
code 5285.  The 100 percent disability rating contemplates 
spinal cord involvement which has not been shown in the 
present case.  Vertebra fractures without cord involvement 
warrant a 60 percent rating if there is abnormal mobility 
requiring neck brace or jury mast.  "In other cases rate in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body."  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5285 
(1998).

The evidence is against awarding a disability rating in 
excess of 10 percent for the period of time from July 25, 
1993 to March 18, 1998.  The veteran's service medical 
records clearly reveal that he suffered from lumbar strain 
from approximately April 1990 to September 1990.  There is no 
indication of any vertebral fracture in the service medical 
records and the veteran is not service connected for this.  
The veteran's lumbar strain apparently resolved because there 
is no documented treatment for the disorder from September 
1990 to his separation from service in July 1993.   

In September 1993 a VA examination of the veteran was 
conducted.  The veteran reported having low back pain; 
however examination of the lower back failed to reveal any 
objective pathology.  There was some tenderness to touch 
midline between L2-S1 which is worse over the left side.  
There was no muscle spasm.  X-rays revealed "slight wedge 
deformity of the vertebra of L1 presumably due to old 
compression fracture."  The diagnosis was simply "low back 
pain."  The evidence of the July 1996 VA examination 
revealed complaints of intermittent episodes of muscle spasms 
associated with activity.  Physical examination was 
essentially normal.  No muscle spasm was noted on 
examination.  Range of motion testing of the lumbar spine 
reveled normal range of motion with the exception of backward 
extension which was limited to 10 degrees.  

Prior to March 18, 1998 the medical evidence revealed that 
the veteran had subjective complaints of pain, tenderness to 
touch, and limitation of extension of the lumbar spine to 10 
degrees.  The diagnosis of the veteran's service connected 
low back disorder has consistently been lumbosacral strain.  
As such, the disability is appropriately rated under 
diagnostic code 5295.  The 10 percent rating contemplates 
characteristic pain on motion.  The veteran did not have 
objective pain on motion.  However, he did have tenderness to 
touch which can be seen as analogous to the criteria for the 
10 percent rating.  As such he was appropriately rated with a 
10 percent disability rating under diagnostic code 5295 for 
lumbosacral strain.  The limitation of motion of extension 10 
degrees is a slight limitation of motion.  If the veteran had 
been rating on limitation of motion he would have again 
warranted only a 10 percent disability rating.  We also note 
that there no medical evidence has been submitted indicating 
that the veteran's slight wedge deformity of the vertebra of 
L1 presumably due to old compression fracture is a part of 
his service connected back disorder.  As such rating under 
diagnostic code 5285 is inappropriate.  

The Board notes that prior to March 1998 there is no medical 
evidence of muscle spasm.  There is no evidence of more than 
slight limitation of motion of the lumbar spine.  As such, 
the preponderance of the evidence is against a rating in 
excess of 10 percent for the veteran's  service connected 
lumbosacral strain for the period of time from July 25, 1993 
to March 17, 1998.  

B.  March 17, 1998 to Present

As noted in subsection A above, the veteran's service 
connected lumbosacral strain is appropriately rated under 
diagnostic code 5295.  For the period of time subsequent to 
March 17,1998 the service connected lumbosacral strain is 
rated as 20 percent disabling under diagnostic code 5295.  
That rating contemplates lumbosacral strain with "muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position."  A 40 percent 
rating, the highest rating assignable under this diagnostic 
code, contemplates severe lumbosacral strain with "listing 
of whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion."  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5295 (1998).  

The medical evidence provided by the March 1998 VA 
examination report reveals that the veteran has occasional 
attacks of low back pain which were followed by stiffness of 
the low back region for several days. Objective evidence of 
muscle spasm of the low back was noted by the examining 
physician.   Neurologic examination was essentially negative.  
Range of motion testing of the lumbar spine revealed some 
limitation of motion in all planes.  However, re-testing in 
July 1998 by a physical therapist revealed only limitation of 
motion of flexion that improved with exercise.  Also, no pain 
on motion was noted.  The evidence provided by the March 1998 
VA examination provides objective evidence of muscle spasm of 
the low back.  This meets the rating criteria to warrant a 20 
percent disability rating.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5295 (1998).  However, there is no evidence 
of any symptomatology which would warrant a rating in excess 
of 20 percent.  As such,  the preponderance of the evidence 
is against a rating in excess of 20 percent for the veteran's 
service connected lumbosacral strain for the period of time 
subsequent to March 17, 1998.  

C. DeLuca

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1998) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (1998), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(1998).  

VA regulations § 4.40 describes functional loss and indicates 
that :

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1998).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1998).  
Specifically, § 4.45 states that :

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1998).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (1998).

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the disability 
ratings assigned for his service connected lumbosacral 
strain.  The Board has considered the veteran's claim for an 
increased rating for his musculoskeletal disability under all 
appropriate diagnostic codes.  The most recent VA examination 
reveal that the functional limitation of the veteran's 
service connected lumbosacral strain is low back stiffness 
for a few days following an attack.  There is no objective 
evidence of any pain on motion.  Moreover, although the Board 
is required to consider the effect of pain when making a 
rating determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  


ORDER

A disability rating in excess of 10 percent for a low back 
disorder for the period of time from July 25, 1993 to March 
17, 1998 is denied.  

A disability rating in excess of in excess of 20 percent for 
a low back disorder for the period of time subsequent to 
March 18, 1998 is denied. 



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

